Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election with traverse of Group I (claims 1-12) in the reply filed on 06/01/2022 is acknowledged. The traverse is on the ground that it would not be an undue burden to search all of the claims because Groups I-IX all require a fusion protein comprising an antibody or antigen binding fragment fused to any of the cytokines of interest, which falls under the same field of search. This is not persuasive for the reasons set forth in the office action mailed on 04/01/2022 (pages 4-6).
Regarding the species election requirement, Applicant did not elect a single species, i.e., a single cytokine, from those recited in claims 8 and 9. In view of the search result, the Examiner has withdrawn the species election requirement set forth in the office action mailed on 04/01/2022.
2. Claims 1-39 are pending. Claims 1-12 are currently under consideration. Claims 13-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Information Disclosure Statement
3. The information disclosure statement filed on 08/27/2020 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
4. The drawings filed on 06/19/2020 are accepted by the examiner.  

Sequence Compliance
5. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present in the specification (see, e.g., page 19, lines 15 and 18) have been identified with a SEQ ID NO. 
All the amino acid sequences appearing in the specification and drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Sequence identifiers for sequence appearing in the drawings may appear in the Brief Description of the Drawings. Applicants must provide appropriate amendments to the specification or drawings inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.


Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
6. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
7. Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is indefinite because it does not provide a sequence identifier for the peptide sequences. 

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9. Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2020/0207846 A1 (Pub. Date: Jul. 2, 2020; JP 2016229882, priority date: Nov. 28, 2016). 
US 2020/0207846 A1 teaches a fusion protein comprising an IgG antibody fused to a protease cleavable linker, and a cytokine (Figure 1 and its legend). The cytokine includes human CXCL10 (claim 8; Example 5). The cleavable linker harbors a protease cleavage sequence (Example 3). US2020/0207846A1 teaches a pharmaceutical composition comprising the fusion protein (see, e.g., claim 14). US 2020/0207846 A1 further teaches a fusion protein comprising an antibody fused to a cytokine via cleavable peptide linker (page 29, paragraph [0306]). US 2020/0207846 A1 teaches protease cleavage sequences, such as GPLGIAGQ, PLGLAG, and PLGLWA, which are cleaved by matrix metalloproteinase MMP-2 and MMP-9 (Table 1, Example 11). Thus, the teachings of US 2020/0207846 A1 meet the limitations of claims 1-10.
10. Claims 1-4, 7-8, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Skrombolas et al. (Expert Rev Clin Immunol. 10(2): 207–217, 2014). 
Skrombolas et al teach a fusion protein comprising IL-2 and antibody or a fragment of an antibody sch as scFv that binds a tumor associated antigen (page 6, under Section of Antibody-cytokine fusions). The IL-2 is fused scFv via a cleavable peptide liker, which comprises a protease cleavage site (Fig. 1D), such as Matrix metalloproteases (MMPs; page 9, line 4). The IL-2 includes human IL-2 (page 8, the 2nd paragraph). The cleavable peptide liker could be used N-terminally or C-terminally to heavy/light chain of the antibody or antigen-binding fragment thereof (Figure 1).  Thus, the teachings of Skrombolas et al. meet the limitations of claims 1-4, 7-8, and 10.
 
Claim Rejections under 35 USC § 103(a)
11. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12. Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skrombolas et al. (Expert Rev Clin Immunol. 10(2): 207–217, 2014) as applied to claims 1-4, 7-8, and 10 above, and further in view of Helguer et al. (Clinical Immunology 105 (3):233–246, 2002).




Skrombolas et al. a fusion protein comprising IL-2 and antibody or a fragment of an antibody sch as scFv as applied to claims 1-4, 7-8, and 10 above. 
Skrombolas et al. do not explicitly teach that the cleavable peptide linker is fused N-terminally or C-terminally to the heavy chain or the light chain of the antibody or antigen-binding fragment thereof.  
Helguer et al. teach antibody and cytokine fusion proteins, wherein the ligand is fused to N- or C-terminus of the heavy chain or the light chain of the antibody or antigen-binding fragment thereof (page 236, right column, the 2nd paragraph). 
It would have been obvious for one skilled in the art to make a fusion protein comprising IL-2 and antibody or a fragment of an antibody sch as scFv, wherein the cleavable peptide linker is fused N-terminally or C-terminally to the heavy chain or the light chain of the antibody or antigen-binding fragment thereof with a reasonable expectation of success. One would have been motivated to do so because making a fusion protein by fusing another component to N- or C-terminus of the heavy chain or the light chain of the antibody or antigen-binding fragment thereof is well-known in the art and routinely practiced in the field by one of skill in the art as taught by Helguer et al. above.

Conclusion
13. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
June 17, 2022